Rich, J.:
Upon the trial and at the end of plaintiff’s case the learned trial justice granted defendant’s motion to dismiss the complaint, saying: “I hold that this was a hiring at will and the defendant had a right to terminate the hiring at any time, and I grant the motion.” From the judgment accordingly entered this appeal is taken.
There being no technical or obscure phrases or latent ambiguities in the contract of employment, its interpretation was a question of law for .the court, and_ the only question necessary for consideration here is whether the law sustains the construction given it by the. learned trial justice. Does the contract establish a hiring for a fixed and definite period ? The decisions in all of the cases cited ' by counsel for the defendant are based upon language which could not by any fair interpretation be held to constitute employment for a fixed or definite term, and the rule of law that hiring at so- much a day,, week, month or year, no time being specified, is an indefinite hiring which the employer might at any time terminate without liability for so doing is applied. The record here presents entirely different languagé, to which the authorities cited are not applicable. It has been held that the use of. the following words in defining tertns of . employment: “for a period of one year from January 1,1891;” “ for one year from May 1,1891;.” to “inspect * * * sewers authorized to be constructed within a year from the date of the letting of the contract; ” “ for one year’s services from the date *285of this agreement;” “for the period from January 1, 1897, to December 31, 1897,” constituted contracts for a fixed and definite term. (Ball v. Stover, 82 Hun, 460; Lichtenhein v. Fisher, 87 id. 397; Potter v. City of New York, 59 App. Div. 70; Hotchkiss v. Godkin, 63 id. 468; Treffinger v. Groh's Sons, 112 id. 250; affd., without opinion, 185 N. Y. 610.) The rule is 'well established that an agreement for the first year as a fixed and definite period, at an annual salary, is renewed from .year to year by continuance in the service without change in the terms of the employment, and obligates the employer to retain the employee in service full years. (Baker v. Appleton & Co., 107 App, Div. 358.) The contract under consideration provides for the payment of a salary of $2,500 “for the first year” and $3,000 “for the second year and thereafter” if the services rendered during the first year were satisfactory. No distinction exists between the effect of, the words “ for the first year,” “ for the second year,” used in this contract, and the words “ for one year,” “ for a year,” used in the contracts construed in some of the cases, cited. I am satisfied that the legal effect of the words used constituted a hiring from year to year.
The defendant contends that the words “ if your services prove satisfactory to the authorities of the Exchange ” apply to the term of hiring, and gave the defendant the right to discharge plaintiff at any time if his services were not satisfactory, thus making the hiring for an indefinite period. This contention cannot be sustained. The words quoted apply only to the amount of compensation to be paid after the first year. Under the contract the defendant was obligated to retain the plaintiff in its employ until the completion of the term of his employment, and if his discharge was unauthorized and wrongful the defendant is liable for the damages the plaintiff sustained as the result thereof.
The judgment must be reversed and a new trial granted, costs to abide the event.
Jenks, Hooker, (xaynor and Miller, JJ., concurred.
Judgment reversed and new trial granted, costs to abide the event. ,